I dissent on the ground that a mere lien on property does not give right of possession, which is necessary to sustain the action of claim and delivery. Also, because the landlord has only two remedies for the collection of his rent, one provided by statute and the other by distress. The statutory remedy is exclusive of all others, except that by distress. The action of claim and delivery shows that the rent could not be collected by distress. Therefore, the plaintiff should have resorted to the statutory proceedings which would have afforded complete relief. Claim and delivery is a legal action, and is not appropriate for adjusting equities between the parties. Quite a different case would be presented if the statute did not provide a more summary and complete remedy than by claim and delivery.